Exhibit 10.17

 

[image_001.jpg] 

 

 



CONFIDENTIAL - Licensed Producer / Licensed Processor Sales Agency Agreement

 



This SALES AGENCY AGREEMENT (“Agreement”) is made and entered into effect as of
the December 12th 2018, by and between Target Group Inc., a corporation existing
under the laws of Delaware with its principal office and mailing address at 55
Administration Road, Unit 13, Concord, Ontario, L4K4G9,  (hereinafter “Brand
Owner”), and  Cannavolve Inc (Corporation #1056814-7), organized and existing
under the laws of the province of Ontario, with its principal office and mailing
address at 293 Laird Avenue, Toronto, Ontario, M4G 3X6, (hereinafter called “The
Agent”)

 

W I T N E S S E T H:





 

              WHEREAS, Brand Owner produces and markets non-medical cannabis,
non-medical cannabis based products listed in Schedule A attached hereto as a
part hereof (hereinafter called “Products”), and it desires to grant The
Agent the exclusive right to sell the Products in all of Canada (hereinafter
called the “Territory”), the whole in accordance with and subject to the terms
herein set forth; and



 

              WHEREAS, The Agent is in the business of selling, and marketing
non-medical cannabis, non-medical cannabis-based products or non-medical
cannabis accessories in the Territory, and maintains all government licenses,
permits, and authorizations required to act as a The Agent under this Agreement,
and it is willing to accept such appointment by Brand Owner, all on the terms
and conditions as hereinafter set forth. 

 

              NOW THEREFORE, in consideration of the premises and terms,
conditions, covenants, and agreements hereinafter set forth, the parties agree
as follows:

 

 

 

1.       APPOINTMENT – Subject to all of the provisions of this Agreement, Brand
Owner hereby appoints The Agent as its exclusive agent to market and sell the
Products in the Territory, but not elsewhere, during the term of this Agreement,
and The Agent accepts such appointment on the terms and conditions contained
herein.  Throughout the term of this Agreement, The Agent shall use its best
efforts to promote and sell the Products in the Territory. Remuneration for said
service as outlined in Schedule B.

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

  [image_002.jpg]


Nothing herein contained shall be deemed to restrict or otherwise impair or
impede the right or ability of Brand Owner and/or its affiliates to market sell,
package, label, appoint additional persons as The Agents of the Products, or
otherwise enter into any arrangements or agreements with respect to
the Products anywhere else in the world other than the Territory.  The Agent or
any of its affiliates shall not knowingly supply Products to any person within
the territory for resale outside the territory.

 

2.       PERIOD – The initial term of this Agreement shall commence on December
12th, 2018 and shall continue for a period of two (2) years (the “Initial Term”)
A “Contract Year” as the term is used in this Agreement shall consist of
consecutive periods of twelve (12) calendar months.  The term of
this Agreement may be extended for two (2) additional years (“Renewal Term”),
the Renewal Term to commence after the Initial Term, provided that neither party
is in default in the performance of this Agreement, or is not terminated by
either party.

  

3.       TERMS – Exclusive distribution rights to the Products in
the Territory have been granted to the The Agent based on the following
transactional terms:

 

a.       Brand Owner warrants that the Products sold to provincial regulatory
boards and their designated retail customers, represented by The Agent are
merchantable and have been produced in accordance with federally regulated
non-medical cannabis industry standards.  Products’ specifications meet federal
and provincial guidelines, and any guidelines, requirements, and/or regulations
that govern non-medical cannabis production in the Products’ country of origin
and that where it is distributed.  Brand Owner further warrants Products are
free from defects in production or packaging and will be liable for any such
defects.   

 

4.       TERMINATION OF AGREEMENT 

 

a.       This agreement shall terminate forthwith without notice if:

[i]  either party shall become insolvent, liquidate, become the debtor in any
bankruptcy or equivalent proceeding, whether voluntary or involuntary, enter
into any arrangement with its creditors for payment of its debts by composition
or otherwise, make assignment with its creditors or if a receiver shall be
appointed for either party ceases to engage in the business contemplated by
this Agreement for any reason; or 

[ii] the government of the country in which either party is located or where
the Products are made or any branch thereof, enacts any laws or promulgates any
codes or regulations whereby export, import, manufacture, sale, market or
purchase non-medical cannabis products shall be prohibited or shall be reversed
to such government or agency or instrumentality thereof.

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 



 [image_003.jpg]

 

b.       In addition to other rights of termination under paragraph 5 hereof,
this Agreement may be terminated by the aggrieved party on the occurrence of any
of the following events (“Events of Default”)


[i]  either party is in material or repeated breach of any of the other terms
and conditions of this Agreement, or otherwise fails to observe or becomes
unable to perform any terms of this Agreement

[ii] either party fails to procure or to hold in good standing any governmental
license, permit or other authority necessary and required to manufacture,
export, import, purchase, sale the Products as contemplated by this Agreement.

  

c.        If as a result of an Event of Default the aggrieved party shall desire
to terminate this Agreement, it shall give written notice of its intent to
terminate to the other party, and if that party fails to cure or correct
such Event of Default within thirty (30) days after giving such notice, then
this Agreement shall terminate immediately thereafter.  Termination or
expiration of the term of this Agreement shall not affect the rights of either
party to receive payment or the performance of obligations accruing prior to
such termination or expiration.

 

d.       Termination without cause by the Brand Owner requires ninety (90) days
written notice, payment in lieu of service.

  

e.       In the event the Brand Owner makes the decision to cover
the Territory and represent the Products through a direct sales force,
termination notice to The Agent requires ninety (90) days written notice,
payment in lieu of service.

  

f.         In the event the Brand Owner sells the company, sells all or some of
the product or sell the rights to all or some of the products to a third party,
which results in representation that is in conflict with the terms of this
agreement, shall require ninety (90) days written notice to terminate, payment
in lieu of service.

 

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

 [image_004.jpg] 

 

g.       Average commission based on either agreed quantities in a supply
agreement. As cannabis, cannabis derivatives and accessories become available
for sale in market, a commission rate for each product can be negotiated between
The Agent and the Brand Owner to a mutually agreeable outcome.



 

5.       OBLIGATIONS OF AGENT – In addition to the other obligations of the The
Agent as set forth in this Agreement, The Agent agrees to the following:

 

a.       The Agent will devote such time and resources as required to market and
sell the Products in the Territory, and shall, at its expense, use its best
efforts to maintain an adequate sales force, and use all other possible means,
to promote the sale of the product in wholesale and retail channels throughout
the Territory as provided for in the relevant federal and provincial legislation
governing the distribution of non-medical cannabis and non-medical cannabis
related products.  The Agent shall be responsible for all administrative
activities associated with the representation of the Products in
the Territory accept whereby it is mandated by the provincial regulatory body to
do otherwise.  

 

b.       The Agent acknowledges and agrees that the Product and the brand names,
goodwill, trademarks, formulas, label and packaging designs, patents,
copyrighted material and like property and rights in connection therewith
(hereinafter called “Intellectual Property”), are and shall remain the absolute
property of Brand Owner, and The Agent shall immediately inform Brand Owner of
any infringements on the rights to its Intellectual Property that come to The
Agent’s attention, and if requested, The Agent will assist Brand Owner’s,
at Brand Owner’s expense, in taking all reasonable steps as required to defend
the rights to its Intellectual Property.

 

c.        The Agent will at its sole expense obtain such licenses and permits
and do all other things that are legally required for it to lawfully act as an
Agent of the Product as provided in this Agreement.

 

d.       The Agent shall comply with all applicable legislation in relation to
the handling, storage (should there be such requirements), distribution and sale
of the Products in the Territory.  In addition, The Agent shall not do anything
which would adversely affect the reputation and goodwill of Brand Owner or
adversely affect the reputation of the Products. 

 

e.       The Agent must receive approval in advance from the Brand Owner for
marketing and promotional expenses required to sell the Products in
the Territory.  This includes and is not limited to business expenses and
promotional material.

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

[image_005.jpg] 

 

f.       The Agent will give first right of refusal of new accessories brands
not already contracted or in negotiations to the Brand Owner as to avoid a
product conflict in The Agent’s portfolio. 

 

6.           OBLIGATIONS OF BRAND OWNER:  In addition to the other obligations
of Brand Owner as set forth in this Agreement, Brand Owner agrees as follows:

 



a.       Brand Owner shall not sell the Products or relative trademark rights or
similar products to any party other than The Agent for sale and distribution
within the Territory, or to any third party that Brand Owner knows or has reason
to know may resell the Products within the Territory.  Should Brand
Owner receive any inquiry regarding the sale of the Products in the
Territory, Brand Owner shall pass such inquiry on to The Agent.

 

b.       Throughout the term of this Agreement, Brand Owner shall carry and keep
in force a policy or policies of comprehensive and general liability insurance
providing coverage or not less than five million dollars ($5,000,000.00) and
fifteen million dollars ($15,000,000.00) general recall insurance, and, upon
request, shall provide The Agent with a Certificate of Insurance reflecting such
coverage. 

 

c.        Brand Owner shall participate and fund marketing, promotional, and
approved business expenses for the Products in the Territory within the
established guidelines of the prevailing federal and provincial legislation of
the time.

 

7.           GRANT OF RIGHTS TO TRADEMARK, ETC:  Brand Owner hereby grants
to The Agent within the Territory only a limited, exclusive license to use the
trade names, trademarks and copyrighted materials relating to the Products and
owned by Brand Owner during the existence of this Agreement solely in connection
with the marketing, distribution and sale of the Products. The
Agent acknowledges that it has no ownership interest in the trademarks, trade
names and copyrights so licensed, or in any other Intellectual Property of Brand
Owner, that such trademarks, trade names and copyrights are the sole property
of Brand Owner, and that upon the termination of this Agreement, The Agent shall
no longer be entitled to use such property and materials.  The Agent agrees that
it will not adopt or utilize any trade names, trademarks or copyrighted
materials which are confusingly similar to those licensed to The Agent hereunder
or otherwise utilized by Brand Owner. 

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

[image_006.jpg] 

 

8.           ESTABLISHMENT OF MARKETING AND PROMOTIONAL PLANS:  Representatives
of The Agent and Brand Owner will meet periodically each Contract Year, to
review and establish marketing and promotional budgets, plans and concepts for
the promotion and sales of the Products in the Territory. Both parties are to
agree in writing to said plans at the least on an annual basis of either fiscal
or calendar year. Any expenditure incurred by The Agent above the agreed plans
is to be funded by The Agent unless negotiated and confirmed in writing by both
parties prior to the expense being incurred. 

 

9.           CONFIDENTIALITY:  During the existence of this Agreement and for a
period of one (1) years after its termination, the parties shall not disclose to
any third party, or use for any purpose other than as required in the
performance of this Agreement, any information obtained by them in the
performance of this Agreement, including but not limited to, prices, costs,
sales volumes, trademark information, product formulae, and any other
information and trade secrets that might adversely affect either party's ability
to compete in any market.

 

10.         RELATION OF PARTIES:  The relation of the parties hereto is that of
contracting parties, and neither shall be or hold itself out as being the
partner, joint venturer, agent, servant or employee of the other party, or as
having any authority to act in such capacity for the other party.

 

11.         FORCE MAJEURE:  If either party becomes unable to perform any of its
obligations under this Agreement, other than the obligation to pay money when
due, because of any event which is unavoidable and beyond the control of the
non-performing party (“Event of Force Majeure”), including but not limited to, a
judicial or governmental decree, regulation or other direction not the fault of
the party who has been so affected, inability to obtain materials or shipping
space, labor stoppage, civil unrest, loss of or damage to goods in transit, war,
fire, power failure, earthquake, flood or other natural disaster or act of God,
or other circumstances of similar nature, the party that becomes aware of such
event shall send the other party written notice thereof.  The non-performing
party shall take all steps required to resume performance as soon as possible;
shall keep the other party informed on a regular basis as to the status of the
Event of Force Majeure, and shall not be considered a breach of any obligation
hereunder because of failure to perform during the period that it is prevented
from performing by such Event of Force Majeure.  Notwithstanding that an Event
of Force Majeure shall not result in a breach of this Agreement, such event
shall not excuse either party from its failure to perform brought about by its
lack of reasonable effort to correct such Event of Force Majeure and to carry
out the terms of this Agreement within a reasonable time.

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

[image_007.jpg] 

 

12.         NOTICES:  All notices required by this Agreement shall be in
writing, and if to The Brand Owner, they shall be addressed to the attention of
Rubin Schindermann, Saul Niddam, Adam Taub and if to The Agent, they shall be
addressed to the attention of either Trace Hanlon, Kye Melchert, Scott Oliver,
sole Directors of Cannavolve Inc.  All notices shall be sent by a recognized
express mail service or governmental mail service addressed to the parties'
respective addresses first hereinabove written.  Such notices shall be deemed
given when received by the addressee.

 

13.  INDEMNIFICATION AND INSURANCE.  Each party shall indemnify and hold the
other party harmless from and against any loss, liability or damages, including
the indemnified party’s legal fees and other costs of litigation, resulting from
claims arising out of either party’s non-performance of this Agreement, or out
of the manufacture, packaging, storage, sale or use of the Product, provided (i)
that the loss is actually sustained by the aggrieved party seeking
indemnification and is not covered by insurance, and (ii) that a court of
competent jurisdiction has by final unappealable judgment determined that the
liability was attributable to the willful malfeasance or nonfeasance or
negligence of the party against which indemnity is sought.

 

14.  BINDING EFFECT OF AGREEMENT AND ASSIGNABILITY:  This Agreement shall be
binding upon and insure to the benefit of the parties hereto and their
respective successors and assigns; provided, however, The Agent shall not assign
or subcontract its rights and obligations hereunder to any third party without
the prior written consent of Brand Owner, and in the event of such assignment or
subcontract with such written consent, The Agent’s liability for its obligations
to Brand Owner under the terms of this Agreement shall not be diminished.  The
Agent shall not otherwise delegate its rights and obligations under this
Agreement to another importer/The Agent for the performance of The
Agent’s obligations to market and sell the Products in the Territory, or any
part of it, without Brand Owner’s prior written consent.  Whereas
the Products are sold by Brand Owner, this Agreement shall be binding upon the
respective owner of the Product’s production, trademark and licensing rights.

 

15.  ENTIRE AGREEMENT:  This Agreement embodies the entire agreement
between Brand Owner and The Agent, and supersedes all prior oral and written
negotiations, understandings and agreements, and this Agreement shall not be
amended, supplemented or modified except in writing signed by both parties
hereto.

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

[image_008.jpg] 

 

16.  NON-WAIVER:  No delay or failure by either party to exercise any right
under this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right the party may have, and a waiver
of any single incident shall not be deemed to be a waiver of any other
subsequent incident.

 

17.  HEADINGS:  Headings to paragraphs in this Agreement are for convenience of
reference, and shall not affect the meaning or construction of this Agreement.

 

18.  COUNTERPARTS:  This Agreement may be executed in counterparts, each of
which when executed and delivered shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.

 

19.  SEVERABILITY:  If any provisions of this Agreement or part thereof is found
by a court or other authority of competent jurisdiction to be illegal,
unenforceable, ineffective or void, then such provision, or part thereof, shall
be severed and be of no further effect.  If it is possible to accomplish the
intent and business purposes of the parties pursuant to this Agreement without
giving effect to any void provisions thereof, the remainder of
the Agreement shall be and remain in full force and effect, and shall be
construed to the fullest extent lawful to fulfill the intentions of the parties
hereto as expressed by the entire Agreement such severed portions.

20.   GOVERNING LAW  -  This Agreement shall be governed by and interpreted in
accordance with the laws of the province of Ontario.  Each party hereby
irrevocably attorns to the jurisdiction of the courts of Ontario in connection
with any disputes that (i) may result from, arise out of, or relate to this
Agreement, and (ii) may be brought in such courts.  Each party hereby
irrevocably waives (and irrevocably agrees not to raise) any objection that it
may now or hereafter have to the laying of the venue of any proceedings in any
such courts and any claim that any such proceedings have been brought in an
inconvenient forum.  Judgment in any such proceedings in such court shall be
conclusive and binding upon the parties and may be enforced with courts of any
other jurisdiction.

 

 

CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

[image_009.jpg] 

 



IN TESTIMONY WHEREOF, witness the signatures of the parties hereto, by their
respective duly authorized officers or agents, effective as of the day and year
first hereinabove written.



 

 

 

 

CANNAVOLVE INC.

 

 

 

Signature: _________________________________

 

 

 

Name :  _________________________________

 

 

 

Title:  ________________________________

 

  

 

 

 

Target Group Inc.

 

 

 

Signature: _________________________________

 

 

 

Name:  _________________________________

 

 

 

Title:  ________________________________

 

 

 

           

CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 

[image_010.jpg] 

 



 

SCHEDULE A

 

              

 

Products

 

Includes all products manufactured, all products represented, or all products
offered for representation in the agreed territories by Target Group Inc., or
related Companies, at present and future, during the term of the agreement and
as listed below:

 

Canary/Serious Seeds Products

 

·Cannabis Pre Roll

·Cannabis Seeds

·Cannabis Flower

 

CannaKorp Inc. /Wisp Vaporizer

 

·Wisp Vaporizer (Complete Unit)

·Cannabis Wisp Pods

 

 

CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA



 

 [image_011.jpg]

 

 

SCHEDULE B

 

 

 

Canary RX Cannabis products including but not limited to Pre Roll, Seeds and
Cannabis Flower – 6% of Net Sales.

 

Target Group and subsidiary companies accessories and supplemental products will
have commission rate negotiated by The Agent and the Brand Owner to a mutually
agreeable outcome.

 

 

 

Commission rate based on wholesale price

 

As per our commission schedule table based on Adult Non-Medicinal Non-medical
cannabis product invoices to Control Boards and Licensed Retailers in
the Territory.



 

 

 



1.Commissions due upon invoice, submission of completed documents, and payment
to the Brand Owner by the Provincial Boards. Net 30 days of payment received by
Brand Owner from the Board.

 

2.No deductions may be made by the Brand Owner when or after Provincial Boards
make deductions from payments to Brand Owner.  The items may be for, but not
limited to, damages, returns, out-dated stock, etc.

 

3.Should a separate supply agreement be entered into between the parties and
duly signed as such, the dollar value agreed to in said supply agreement will
determine the annual commission rate.

 

4.Should the Brand Owner default on the supply agreement The Agent retains the
right to reconcile annually based on actual supply of product and invoice the
commission charged as per schedule B rates.

 

5.Should The Agent fail to sell the dollar value considered under said supply
agreement annually The Agent retains no right to alter the agreed commission
rate contemplated in the supply agreement.



  

 

 



CANNAVOLVE INC. 293 Laird Drive Toronto Ontario Canada M4G 3X6 - East
416.875.1294 - West 778.995.9310 WWW.CANNAVOLVE.CA

 